Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
This Office Action is in response to applicant’s communication of 5/18/21/2021.  Currently amended claims 1, and 3-21 are pending and in condition for allowance.  See below.

IDS of 5/18/21 considered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed apparatus and method with “…the pressure-operated valve is configured to automatically shut a normally open check valve within the pressure-operated valve to automatically shut off fluid communication with the upstream fluid source and to pass therethrough to the tubing downstream of the pressure-operated valve, under a second pressure condition resulting from the compression operation of the reservoir pump, the first fluid from the reservoir pump, wherein the second pressure condition is a condition of higher pressure than a threshold pressure condition of the pressure-operated valve…”.
The system and method including these specifics have not been found in the prior art of record.
The closest prior art reference is Duchon (2003/0028145 a1), however this reference fails to disclose this feature above and the “automatic” function, and further the configuration as specified in the applicants claims (see applicant's remarks of 3/25/2021 and pages 8-10 for distinctions).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILLIP A GRAY/Primary Examiner, Art Unit 3783